Order unanimously affirmed without costs. Memorandum: In this proceeding to review the reassessment of their property (Real Property Tax Law art 7), petitioners argue that the reassessment was illegal because they were not afforded 10 days’ notice of the hearing as provided by Real Property Tax Law § 553 (2) (b). Having participated in the hearing without objection, petitioners waived their right to timely notice (see, Matter of McLean [Wyandance Brick & Terra Cotta Co.], 138 NY 158, 162-163; 4 Carmody-Wait 2d, NY Prac § 26:41). (Appeal from order of Supreme Court, Erie County, Gossel, J.—tax certiorari.) Present—Doerr, J. P., Denman, Boomer, Green and Balio, JJ.
25